UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 26, INDEX OIL AND GAS INC. (Exact name of registrant as specified in its charter) Nevada 000-51430 20-0815369 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 10000 Memorial Drive, Suite 440 Houston, Texas (Address of principal executive offices) (Registrant's telephone number, including area code) (713) 683-0800 Copies to: Richard A. Friedman, Esq. Sichenzia
